Lumpkin, J.
(After stating the foregoing facts.)
1. One ground of the motion for a new trial assigned error oh the admission of evidence as to statements made by the decedent in regard to the manner in which he was injured. They were. admitted as part of the res gestae. The difficulty, if not impossibility, of formulating a definition of the term “res gestae” which will serve for all cases has been s.q. frequently, declared, that a repetition of the statement and a demonstration of it by reference to numerous cases is .unnecessary. See Walker v. State, 137 Ga. 398, 401 (73 S. E. 368); 3 Wigmore on Ev. §§ 1745 et seq. Without undertaking to compare or contrast the different cases, it is sufficient for the present purposes to decide whether the evidence to which *130objection was made in the instant case was properly admitted as a part of the res geste.
c¡ It is declared in the Civil Code (1910), § 5766, that “Declarations accompanying an act, or so nearly connected therewith in time as to be free from all suspicion of device or afterthought, are admissible in evidence as part of the res geste.” Here the plaintiffs husband was crushed so that he died next day from the injury. He was thrown under the edge of a platform beside a railroad track.. He called for help. Another employee of the railroad company near by went to his assistance. He asked that a doctor be called quickly. This was done by telephone message, and the doctor, who was only a short distance away, arrived within three or four minutes after being called. In a few minutes after he was found, the train was uncoupled, and those who had gathered moved him on to the platform. The doctor arrived before the removal had been completed. As soon as he called the name of the injured man, the latter said, “They caught me and rolled me between the cars, without my flagging.” He spoke in a short, catchy, jerky manner, and in a weak voice. Between his utterances he was coughing and spitting blood, and seemed to be in great pain. He died next day. Here we have a shock sufficiently startling to produce nervous excitement on the part of the injured man and to render his utterances spontaneous and unreflecting, and they were apparently made before there had been time to contrive and misrepresent, so as to be free from all suspicion of device or afterthought. .They related to the circumstances of the occurrence. Thei;e may have been some differences in the estimates of time made by various witnesses. But there was enough to authorize the admission in evidence of the statement so made by the injured person. Southern Railway Co. v. Brown, 126 Ca. 1, 2-3 (54 S. E. 911).
. 2. Without discussing the evidence at length, a careful consideration of it satisfies us that it was sufficient to support the verdict.

Judgment affirmed.


All the Justices concur.